Citation Nr: 0511631	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued a 30 percent disability evaluation for 
the veteran's service-connected PTSD.  An April 2004 rating 
decision granted an increased rating of 70 percent for PTSD, 
as well as granting entitlement to individual 
unemployability.  The veteran's appeal concerning an 
increased rating for PTSD remains pending, however, because 
the maximum schedular was not assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDING OF FACT

Current manifestations of the veteran's PTSD do not include 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or his own name.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001 and July 2003 letters informing the 
veteran of any information and evidence needed to 
substantiate and complete a claim for an increased rating for 
PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
indicated which portion of the information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent a 
March 2001 VCAA letter prior April 2002 rating decision on 
appeal, and the July 2003 letter prior to the April 2004 
rating decision that granted an increased rating.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are VA examination reports from September 2000, 
January 2002, and February 2004.  These examinations are 
sufficient for the purposes of deciding this appeal, and 
further VA examination is not necessary.  The RO also 
obtained treatment records from the Cleveland VA Medical 
Center (VAMC) from March 2000 to April 2001.  

It is noted that the veteran's previous representative 
requested that the RO obtain records from the Social Security 
Administration (SSA) concerning any disability benefits 
received by the veteran.  Of record is a July 2003 letter 
from the RO asking the veteran to clarify a discrepancy in 
SSA benefit payments; SSA reported that the veteran was 
currently receiving $253.70 in gross Social Security benefits 
payments from December 1, 2002, and that he had been 
receiving $250.00 in gross monthly Social Security benefit 
payments from December 1, 2001.  The RO noted that the 
veteran had reported he received $0.00 in gross monthly 
Social Security benefit payment.  The RO asked the veteran to 
submit verification of the benefit rate. Thereafter, the 
record contains an SSA inquiry that the veteran's disability 
onset was April 2, 1998, and that as of December 2003, he 
received $259.60.  The RO accordingly adjusted the veteran's 
pension in a March 2004 letter.  

Though part of VA's duty to assist involves obtaining 
pertinent SSA records, it was not necessary in this case.  
Any SSA disability determination/adjudication occurred before 
the most recent February 2004 VA examination, which revealed 
a worsening in the veteran's service-connected PTSD to the 
extent the RO granted an increased rating of 70 percent.  As 
such, any SSA records would not assist in deciding whether 
the veteran is entitled to the maximum schedular because such 
records contain non-current evidence.  A remand for these 
records would serve no useful purpose.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994).  
  
For the purposes of examining a claim for an increased rating 
in excess of 70 percent in relation to the legal criteria, 
the record is complete with relevant information.  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 
percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

There is no evidence of record that the current severity of 
the veteran's PTSD reflects a 100 percent rating.  For 
example, at a September 2000 VA examination the examiner 
recorded that the veteran's thought processes were relevant 
and coherent.  The veteran denied auditory or visual 
hallucinations.  The veteran's affect showed some degree of 
activity as he talked about his war experience.  The veteran 
was neatly dressed, and fully alert and oriented.  His memory 
was grossly intact.  Though there were some gaps about remote 
events, his short-term memory was reasonably intact.  The 
examiner assigned a Global Assessment of Functioning Score 
(GAF) of 60 current, and 45 last year.  The score of 60 was 
related to the PTSD symptomatology, which was moderate.  The 
veteran had moderate difficulty with social and occupational 
functioning.  

An August 2001 report from the Cleveland VAMC noted that the 
veteran had been referred to a treatment program.  An initial 
assessment rendered an Axis I diagnosis of ETOH dependence, 
and an Axis III diagnosis of PTSD.  The veteran was alert and 
oriented times 3, and his memory appeared to be confused and 
forgetful.  The veteran appeared to be in the late stages of 
his addiction.  For the next several months, the veteran 
participated in various recommended groups, like the Reality 
Therapy Group, and Transcend Continuing Care Group.  As per 
the records from meetings, the veteran still did not endorse 
the symptomatology noted above for a 100 percent rating.

At a January 2002 VA examination, the examiner recorded that 
the veteran did not have any impairment of thought processes 
or communication.  The veteran remained able to maintain 
minimal personal hygiene, and other basic activities of daily 
living.  He was oriented to time, place, and person.  The 
veteran did not have any memory loss or impairment.  The 
examiner did not find any reported obsessive or ritualistic 
behavior, or impairment in the rate and flow of speech.  The 
veteran's affect was constricted, and though the veteran 
reported impaired impulse control, impulse control upon 
examination appeared intact.  The examiner noted that the 
veteran's described symptomatology did not meet the criteria 
for panic disorder.  The veteran met the criteria for a DSM 
IV diagnosis of dysthymia and also major depression.  The 
examiner assigned a GAF of 50.  

At a February 2004 VA examination, the examiner noted that 
the veteran was casually dressed with fair hygiene.  The 
veteran's speech was clear and coherent with normal rate, 
amount, and volume.  His affect was moderately constricted 
and congruent with mood.  The veteran's thought process was 
goal-directed and well organized.  He described his personal 
history, including familial relations.  The veteran noted his 
birth name, and clarified that he had it changed in 1993 to 
reflect his religious faith.  The examiner found no signs or 
complaints of delusions, obsession, compulsion, or phobias, 
and assigned a GAF of 51.  The examiner stated that the 
veteran met the criteria for PTSD, and that he experienced a 
moderate number and frequency of symptoms.  The veteran also 
met the criteria for alcohol dependence, sustained partial 
remission.  The veteran also had some health issues that had 
increased his symptoms.  

It does not appear at this time, from the relevant and 
probative medical evidence of record, that the veteran's PTSD 
has manifested to the degree of severity reflected by the 
criteria for a maximum schedular.  The veteran knows his 
name, knows of and identifies close relatives, is not 
disoriented to time and space, maintains at least minimal 
hygiene, does not engage in grossly inappropriate behavior, 
does not report persistent delusions or hallucinations, and 
has not exhibited a gross impairment in thought processes or 
communication.  As such, the claim cannot be granted.  


ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


